Name: Commission Regulation (EEC) No 3518/84 of 13 December 1984 on the classification of goods falling within subheading 87.02 A I b) of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  organisation of transport;  land transport
 Date Published: nan

 Avis juridique important|31984R3518Commission Regulation (EEC) No 3518/84 of 13 December 1984 on the classification of goods falling within subheading 87.02 A I b) of the Common Customs Tariff Official Journal L 328 , 15/12/1984 P. 0010 - 0011 Finnish special edition: Chapter 2 Volume 4 P. 0048 Spanish special edition: Chapter 02 Volume 13 P. 0006 Swedish special edition: Chapter 2 Volume 4 P. 0048 Portuguese special edition Chapter 02 Volume 13 P. 0006 *****COMMISSION REGULATION (EEC) No 3518/84 of 13 December 1984 on the classification of goods falling within subheading 87.02 A I b) of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff (1), as last amended by Regulation (EEC) No 2055/84 (2), and in particular Article 3 thereof, Whereas, in order to ensure uniform application of the nomenclature of the Common Customs Tariff, provision must be made for the classification of a motor vehicle fitted with a compression ignition engine of a cylinder capacity of 2 977 cc and comprising principally inter alia: - two seats for the driver and one passenger and, - behind these seats, a utility area, provided with side windows, access to which is by means of two rear doors, and having two wheel arches approximately 20 cm in width, each having holes with screw-threads for attaching seats or benches; Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (3), as last amended by Regulation (EEC) No 3400/84 (4), lists within subheading 87.02 A motor vehicles for the transport of persons, including vehicles designed for the transport of both passengers and goods and within subheading 87.02 B motor vehicles for the transport of goods; Whereas these subheadings may be taken into consideration in classifying the goods in question; Whereas the Explanatory Notes to the Common Customs Tariff, within subheading 87.02 A, provide that vehicles designed for the transport of both passengers and goods can be distinguished from vehicles for the transport of goods by various characteristics, essentially the presence behind the driver's seat of windows and folding or removable seats or specially fitted spaces for them; Whereas, the vehicles referred to above, by virtue of their characteristics, comply with the criteria for use as a vehicle for the transport of both passengers and goods and as such should therefore be classified under subheading 87.02 A I b), Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION: Article 1 Motor vehicles fitted with a compression ignition engine of a cylinder capacity of 2 977 cc and comprising principally inter alia: - two seats for the driver and one passenger, and - behind these seats, a utility area, provided with side windows, access to which is by means of two rear doors, and having two wheel arches approximately 20 cm in width, each having holes with screw-threads for attaching seats or benches, shall be classified in the Common Customs Tariff under subheading: 87.02 Motor vehicles for the transport of persons, goods or materials (including sports motor vehicles, other than those of heading 87.09): A. For the transport of persons, including vehicles designed for the transport of both passengers and goods: I. With either a spark ignition or a compression ignition engine: b) Other Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 1984. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 14, 21. 1. 1969, p. 1. (2) OJ No L 191, 19. 7. 1984, p. 1. (3) OJ No L 172, 22. 7. 1968, p. 1. (4) OJ No L 320, 10. 12. 1984, p. 1.